              Case 7:18-cv-07172-KMK Document 200 Filed 04/19/21 Page 1 of 3




                             LAW OFFICE OF AMY JANE AGNEW, P.C.

Honorable Kenneth M. Karas
United States Courthouse
300 Quarropas Street
                                                                    MEMO ENDORSED
White Plains, NY 10601-4150

                                                                                          April 18, 2021
VIAECF

Re: Knight, et al. v. Lee, et al., 18-cv-7172

Dear Judge Karas:

         Plaintiffs write to respectfully request a motion to reopen documentary discovery for a very
limited purpose pursuant to Fed. R. Civil P. 16(b)(4) and allow the Defendants to depose two
witnesses after responding to the limited discovery requests . Under the current scheduling order,
documentary discovery ended on March 26, 2021, while fact depositions are scheduled to end
April 30, 2021 and expert reports are to be exchanged May 15, 2021. (Dkt. No. 196.) 1 Dispositive
pre-motion letters are due June 1, 2021 and a trial date has not been set. Each party has previously
requested one extension of discovery. (Dkt. Nos. 186, 195.)
         On April 14, 2021 Plaintiffs ' counsel spoke with a Nurse Practitioner, Jeanne Vacca, who
formerly worked as a nurse at Shawangunk. On April 15, 2021 Plaintiffs' counsel spoke with a
second former employee nurse, Lisa Lazier. Both treated at least two of the plaintiffs and will be
testifying on behalf of Plaintiffs in this suit. If credited by the finder of fact, the testimony of both
nurses challenges any notion that Dr. Lee did not know of the risk to patients ofreusing catheters.
Nurse Vacca recalls one instance in which she warned Defendant Lee that Plaintiff Knight could
die from an infection and Defendant Lee retorted in sum, "then he will die quickly," and laughed.
Nurse Lazier wrote a letter to Dr. Lee at one point because patients were not being individually
assessed for catheter sizing and she was concerned about the reuse of catheters. Both nurses will
testify that patients were not properly supplied and that the inadequate supplies deviated from the
standard of care in their experience. Both witnesses revealed that they were "written up" while
working at Shawangunk Correctional Facility for sneaking catheters to patients so patients could
avoid reusing catheters. This testimony directly refutes Defendant Lee' s contentions that he knew
of no potential harm to patients in re-using catheters and that, in fact, reuse was the standard of
care.
         Plaintiffs' counsel is working diligently with Defendants ' counsel to schedule depositions
for both witnesses but would like to request some very limited documents the nurses brought to
the attention of Plaintiffs, including 1) the "write ups" for sneaking catheters to patients, 2) lists
which were used to pack catheter supply bags, 3) the letter Ms. Lazier penned to Dr. Lee. and 4)
each nurse's personnel file. Ideally, Plaintiffs would like these documents before the depositions.


1
  To be clear the current order did not delineate an end date for documentary discovery, however,
all deadlines were extended by sixty (60) days.

         New York OffJrn          (973) b00-1724           IA   ,
                                                          aJ@aJagnew.com            New Jersey Office
    24 Fifth Avenue, Suite 1701                                                    36 Page Hill Road
       New York, NY 10011                                                          Far Hills, NJ 07931
           Case 7:18-cv-07172-KMK Document 200 Filed 04/19/21 Page 2 of 3



Defendants have communicated that they oppose the motion to reopen even for the very limited
purpose of gaining the documents.
        After a scheduling order is issued pursuant to Rule 16(b), the court ordered schedule shall
not be modified except on a showing of "good cause and with the Judge' s consent." Fed. R. Civ.
P. 16(b)(4); see also Local Rule 16.2. The Second Circuit has established that "[a] finding of good
cause depends on the diligence of the moving party." Kassner v. 2nd Ave. Delicatessen, Inc., 496
F. 3d 229, 244 (2d Cir. 2007)(explaining that diligence is the primary but not only consideration);
see also, Grochowski v. Phoenix Constr., 318 F. 3d 80, 86 (2d Cir. 2003)(collecting cases). In
considering whether a party has been diligent in seeking the requested discovery, courts consider
what "the party knew, or should have known," in advance of the deadline sought to be extended.
See Sokol Holdings, Inc. v. BMB Munai, Inc., No. 05-cv-3749 (KMW)(DF), 2009 U.S. Dist.
LEXIS 72659, 2009 WL 2524611 , at *8 (S.D.N.Y. Aug. 14, 2009). Here, Plaintiffs have been
extremely diligent about discovery. Plaintiffs have amended their Rule 26 Disclosures six times,
including each and every time new witnesses became known to them. (Agnew Deel. Ex. 6.)
Plaintiffs have also served five requests for documents, seven supplemental productions and will
have taken five depositions and defended three by the end of the discovery. As Defendants must
concede, the names of both new witnesses are not readily apparent on the faces of the thousands
of pages of hand-written medical records exchanged in discovery. (Agnew Deel. Ex. l ; ,i,i 3-4.) In
fact, Plaintiffs recently deposed Nurse Laura Greener who also tended to the Plaintiffs but whose
identity was easy to determine due to the clarity of her handwriting. (Agnew Deel. Ex. 2; ,i,i 5-6.)
        As soon as this office identified Nurse Vacca as a potential witness, we mailed her a letter
on April 12, 2021 . (Agnew Deel. Ex. 3.) On April 14, 2021 when Plaintiffs' counsel finally made
contact with Nurse Vacca, counsel immediately sent an email to Defendants' counsel describing
the potential testimony, the identity of Nurse Lazier and the fact that disclosures would be updated
the next day. (Agnew Deel. ,i,i 7-9, Ex. 4.) After speaking with Nurse Lazier the following day,
Plaintiffs' counsel updated the disclosures and served same on Defendants' counsel via email,
along with a request to reopen paper discovery in very limited scope. (Agnew Deel. Ex. 5; ,i 10.)
Defendants' counsel immediately suggested they wanted to depose both witnesses which is
perfectly acceptable but stated they will oppose any motion for limited documentary discovery.
any more documentary discovery. Plaintiffs were extremely diligent in disclosing both nurses'
potential testimony and the desire for related discovery.
        Rather than merely rely on a diligence inquiry, other courts in this circuit have undertaken
a fact-intensive analysis and consider several factors in determining whether or not to reopen
discovery, including:

        (1 ) [W]hether trial is imminent, (2) whether the request is opposed, (3) whether the
        non-moving party would be prejudiced, (4) whether the moving party was diligent
        in obtaining discovery within the guidelines established by the court, (5) the
        foreseeability of the need for additional discovery in light of the time allowed
        for discovery by the district court, and (6) the likelihood that the discovery will lead
        to relevant evidence.

Bakalar v. Vavra , 851 F. Supp. 2d 489, 493 (S.D.N.Y. 2011 ) (declining to hear
additional discovery on remand) ; see also Moroughan v. Cty of Suffolk, 320 F. Supp. 3d 511 ,


      New York Of!Jc~           (97]) b00-1 ?24          aj@ajagnew.com            New Jersey ODJce
 24 Fifth Avenue, Suite 1701                                                       36 Page Hill Road
    New York, NY 10011                                                             Far Hills, NJ 07931
          Case 7:18-cv-07172-KMK Document 200 Filed 04/19/21 Page 3 of 3



526 (permitting reopening of discovery after applying six-factor test); see generally Rubik's
Brand Ltd. v. Flambeau, Inc., No. 17-cv-6559 (PGG) (KHP), 329 F.R.D. 55, 2019 U.S . Dist.
LEXIS 6672, 2019 WL 257884 (S .D.N.Y. Jan. 14, 2019) (extending deadline to serve expert
reports).
         Plaintiffs respectfully argue that under the six-factor test, the Court should grant the very
limited discovery requested. Trial in this case is not imminent and discovery has not even ended,
merely documentary discovery. Defendants have indicated that they are opposing this motion,
though they did not share their grounds for such opposition.
         Plaintiffs argue there is no prejudice as there would be no increased costs in litigation just
the production of limited documents that should all be maintained at Shawangunk Correctional
Facility. Ascertaining prejudice should be a fact sensitive analysis based on the case. See Krawec
v. Kiewit Constructors, Inc., No. 11-cv-0123 (LAP), 2013 U.S. Dist. LEXIS 37132, 2013 WL
1104414 at *7 (S.D.N .Y. Mar. 1, 2013). Here, there is no risk that experts would not receive the
relevant documents in time to complete their reports, that dispositive motions will have to be
redrafted or that Defendants would miss their opportunity to depose the witnesses. Plaintiffs are
happy to pay the cost of the photocopies of the personnel files, "write-ups," supply lists and the
letter from Lazier to Defendant Lee. While delay is a legitimate concern, in the absence of a trial
date, the concern does not rise to the level of prejudice. See, e.g. Pharm., Inc. v. Am. Pharm.
Partners, Inc., 05-cv-0776, 2008 U.S. Dist. LEXIS 73293, 2008 WL 4415263 , at *4 (Sept. 24,
2008).
         As to diligence and foreseeability, Plaintiffs did not sit on these witnesses, they simply
could not decipher their handwriting. It took a great deal of work to cross-reference scribbles with
public payroll records after noting repeat entries. (Agnew Deel. ,r,r 2-4.) Plaintiffs have identified
and noticed (and/or deposed) other nurses who treated plaintiffs repeatedly whose handwriting
was easily identifiable. (Agnew Deel. ,r 5.) Identification of Nurse Vacca was serendipitous, but
not delayed due to a lack of diligence.
         Finally, there is no question the requested documentary evidence will be relevant. Evidence
is relevant if it has any tendency to make a fact of consequence more of less probable. F.R.E. 401.
If the testimony of both nurses is credited by the finder of fact and the contents of Nurse Lazier' s
letter is as she describes, there is no question a credibility trial will be required. The possibility
that nurses were directly confronting Dr. Lee over the risks to patients engendered by re-using
catheters, and/or that nurses were being "written up" for attempting to get more catheters to
patients is undoubtedly relevant.
         Plaintiffs respectfully request that the Court allow them to serve their very limited requests
(Agnew Deel. Ex. 7) and that the deposition of Nurses Lazier and Vacca occur within days of
production of responses. Plaintiffs suggest all other deadlines remain.
                                              Defense is to respond to this letter by 4/22/21 .
Very truly yours,
                                              So O,de,ed. ~


                                            ~
Isl Amy Jane Agnew

Amy Jane Agnew, Esq.




      New York DffJce                                      aj@ajagnew.com                  New Jersey Office
 24 Fifth Avenue, Suite 1701                                                              36 Page Hill Road
    New York, NY 10011                                                                    Far Hills, NJ 07931
